Case 5:19-mj-00128-P Document 1 Filed 03/13/19 Page 1 of 7 06

AO 106 (Rev. 04!1(}) App|ication for a Search Warram (US,AO C|')CA Rev, {)l/Z[)l})

t l UNITED STATES DlsTRlCT CoURT
PF l L E D

  

. ‘f""
§§ for the
»"l' Western District of Ok|ahoma HAR 1 3 2019
ln the Matter ofthe Search of ) C . ' " '
(B»"F'f€/l,\' describe the pr'oper'{i' fo be searched ) 'l“ l
or identify the person by name and address) ) Case NO_ M_19_ 12 g _P BY' '
J|MM|E J. CALDWELL )
)
)

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the_ govemment, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idennf_v rhepersou or describe me
propertv to be searched andl give irs location):

Jimmie J. Ca!dwe||. black ma|e, DOB xx-xx-1979, and Bureau of Prisons |nrnate Number 17515-045

located in the WeSlEl'n District of Ol<lahoma , there is now concealed (i'dennfv she

person or describe the property to be seized)i

Sa|iva, for purpose of conducting DNA testing.

The basis for the search under Fed. R. Crim. P. 4 l (c) is (check one or more):
[!(evidence of a crime;
Cl contraband, fruits of crime, or other items illegally possessed;
E property designed for use, intended for use, or used in committing a crime;

CI a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Coa'e Secn`on Ojfense Descrn)tfon
18 U.S.C. § 922(§)(1) Fe|on in Possession

The application is based on these facts:

See attached Affrdavit of Speeia| Agent Jared l_owe, Bureau of Alcoho|, Tobacco, Firearms, and Explosives (ATF),
which is incorporated by reference herein.

d Continued on the attached sheet.

CI Delayed notice of days (give exact ending date if` more than 30 days: ) is requested
under 18 U.S.C. § 31033, the basis of which is set forth on the attached sheet.

MW
/ APM Signnrnm

JARED LOWE, Specia| Agent ATF

Prr`n.'ed name and title

Sworn to before me and signed in my presence
Date: 3£{3//2 %1( :Zéz‘ z /
l

Jndge 's signature
City and state: Ok|ahoma City, Ok|ahoma GARY |V|. PURCELL, United States N|agis ate Judge
Prinred name and rifle /

 

Case 5:19-mj-00128-P Document 1 Filed 03/13/19 Page 2 of 7

AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT

I, Jared Lowe, with the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF), Oklahoma City, being duly sworn, depose and state under oath as follows:

l. I am an investigative or law enforcement officer of the United States and am
empowered by law to conduct investigations of` and to make arrests for offenses set forth
in United States Code, Titles 18 and 21.

2. I am a Special Agent With ATF located in Oklahoma City, Oklahoma. I have
been employed with ATF since January 11, 2015. As part of my duties as a Special Agent
With ATF, I investigate criminal violations related to firearms trafficking and the illegal
possession of firearms by prohibited persons. l have been involved in several
investigations involving illegal firearms possession, as Well as domestic and international
firearms trafficking I have received specialized training, and have developed knowledge
from more experienced agents in investigating the illicit purchase, transportation, sale,
possession, and trafficking of firearms in violation of Federal Law. Prior to working for
ATF, I Was a certified police officer in the State of Oklahoma for approximately 10 years.
During my time as a certified police officer, I held the positions of Patrolman, School
Resource Officer, Detective, and Corporal. From 2009 until 2014, I Was assigned to the
Tulsa County Violent Crimestarcotics Task Force, where I investigated street level
narcotics manufacture and distribution, as well as the criminal use and possession of

firearms in relation to narcotics and violent crime offenses

Case 5:19-mj-00128-P Document 1 Filed 03/13/19 Page 3 of 7

3. I make this affidavit in support of the issuance of a search warrant to search
the person of Jimmie J. CALDWELL (BM; DOB: XX-XX-l979), to seize a
deoxyribonucleic acid (DNA) sample from CALDWELL as evidence of a crime. This
DNA sample is necessary for comparison to unknown forensic evidence collected from a
black Smith and Wesson 9mm handgun bearing serial number DTC6389 and WIN 9mm
LUGER ammunition As further outlined below, there is probable cause to believe that
CALDWELL possessed this firearm on September 8, 2017.

4. Based on my training and experience, I know that it is possible and likely to
transfer DNA onto most items that a person touches or otherwise comes into contact with,
including firearms and ammunition The retrieval of a DNA sample from CALDWELL
will allow forensic comparison against any DNA recovered from the above-mentioned
firearms and ammunition, which were underneath the driver’s side floor mat where
CALDWELL was sitting.

5. Through my training and experience, I know DNA can be found in both
blood and saliva of a human being. I also know DNA can be collected in a relatively
unobtrusive manner by utilizing a buccal swab to obtain a saliva sample from the inside of
a subject’s mouth. If authorized by court order, law enforcement intends to collect a buccal
swab from CALDWELL to obtain a DNA sample for comparison purposes. The intended
manner of collecting CALDWELL’s DNA on a buccal swab will be to use a Q-tip to swab

the inside cheek of CALDWELL’s mouth.

Case 5:19-mj-00128-P Document 1 Filed 03/13/19 Page 4 of 7

6. This Affidavit contains information necessary to Support probable cause for
this application for a search warrant. It is not intended to include every fact or matter
observed by me or known by law enforcement The information provided is based on my
personal knowledge and observation during the course of this investigation, but is primarily
based on information conveyed to me by other law enforcement officials, in particular
Michael Delaney, a Detective with the Kansas City Missouri Police Department, and his
review of records, documents, and other physical evidence obtained during the
investigation

7. Det. Michael Delaney is currently assigned as a Detective With the Kansas
City Missouri Police Department-ATF Illegal Firearms Squad and has been employed with
the department for the past 16 years. During his tenure with the Street Crimes Unit Tactical
Enforcement Squad, he has been involved in numerous investigations of various
individuals in the importation and distribution of controlled substances, murders, assaults,
robberies, and investigations dealing with firearms possession Within the Kansas City
metropolitan area.

BACKGROUND OF INVESTIGATION

8. I know from my training and experience that pursuant to 18 U.S.C. §
922(g)(1), it is unlawful for any person who has been convicted in any court of a crime
punishable by imprisonment for a term exceeding one year to ship or transport in interstate
or foreign commerce, or possess in or affecting commerce, any firearm or ammunition; or
to receive any firearm or ammunition which has been shipped or transported in interstate

or foreign commerce.

Case 5:19-mj-00128-P Document 1 Filed 03/13/19 Page 5 of 7

9. On September 8, 2017, at approximately 5:20 a.m., uniformed personnel of
the Kansas City Missouri Police Department were on patrol in the area of 39th St. and
Garfield Ave. in Kansas City, Jackson County, Missouri. Officers observed a black Dodge
Ram truck with Missouri license plate number CM6-J6G leaving the gas station at 39th St.
and Garfield Ave. Of`ficers conducted a computer check of the license and it came back
registered to a Chevrolet. Officers subsequently conducted a car check at 39‘h St. and
Michigan Ave. Officers made contact with the sole occupant and driver of the truck. The
driver was identified as CALDWELL. Officers conducted a computer check of
CALDWELL and learned he Was on federal supervised release on a conviction of three
counts for distribution of 5 grams of more of cocaine.

10. Officers asked CALDWELL for consent to search his truck for any
weapons CALDWELL consented to the search and exited the truck. Officers located a
black Smith and Wesson 9mm handgun bearing serial number DTC6389. The firearm
contained one round of 9mm ammunition in the chamber and 12 rounds of 9mm
ammunition in the magazine. The rounds were all head stamped With “WIN 9mm
LUGER.” Officers instructed CALDWELL to turn around and place his hands behind his
back, to which he complied. Officers got one handcuff on CALDWELL, but then
CALDWELL pulled away and fled on foot. Officers lost sight of CALDWELL during a
short foot pursuit and were unable to locate him at that time. Officers recovered the
firearm, took it to the Central Patrol Division property room, and preserved it for DNA

evidence by handling it with latex gloves.

Case 5:19-mj-00128-P Document 1 Filed 03/13/19 Page 6 of 7

11. A criminal records check revealed two cases of conviction for
CALDWELL:

a. In 2001, in the Circuit Court of Jackson County, Case No.
16CR00002547-01, CALDWELL was convicted of the following
felonies: one (l) count of possession of a controlled substance, one (1)
count of trafficking in drugs, and four (4) counts of distribution of drugs.

b. In Case No. 04-00326-01-CR-W-ODS, from the United States District
Court for the Western District of Missouri, CALDWELL was convicted
of three counts of distributing five grams or more of cocaine in violation
of 21 U.S.C. 84l(a)(1) and (b)(l)(B).

c. All of these crimes are punishable by more than one year in prison

12. CALDWELL is currently located at the El Reno Federal Correctional
Institution, 4205 Highway 66 West, El Reno, Oklahoma, under prisoner number 17515-
045, in connection With the revocation of his supervised release from Case No. 04-00326-
0 l -CR-W-ODS.

13. Based on these facts, I respectfully submit that there is probable cause to
believe that Jimmie J. CALDWELL committed the offense of Felon in Possession of a
Firearm, in violation of 18 U.S.C. § 922(g)(1), and that a search of CALDWELL’s person
to obtain a DNA sample will yield evidence further linking him to this September 8, 2017
possession of a firearm. I, therefore, respectfully request that a search warrant be issued
authorizing the search of the person of Jimmie J. CALDWELL to obtain two buccal swab

DNA samples from the mouth of CALDWELL. Agents/officers will obtain cotton swabs

Case 5:19-mj-00128-P Document 1 Filed 03/13/19 Page 7 of 7

of the defendants saliva via buccal swabs in the normally accepted forensic manner. The
DNA samples collected from CALDWELL will be compared to the swabs from the
firearm that was recovered

FURTHER AFFIANT SAYETH NOT.

,,,_,__-_e_.r

 

JA LOW
Special Agent, ATF

SUBSCRIBED AND SWORN to before me on this § day of Marcli 2019.

<Qas»QM/)

G`A'RY M.yURCELL
United States Magistrate Judge

